DETAILED ACTION

Claim Objections
Claim 20 is objected to because the examiner believes that it may contain a typo 

Claim 20 reads as follows:
The monitoring system as claimed in claim 19, wherein the mounting holes are formed of 3/16" thick Schedule 80 PVC. 

	The 3/16” thick is believed to be a typo as the specification and other dependent claims reference ¼” thick Schedule 80 PVC. The 3/16” size is used in the specification and other dependent claims when referencing the size of the mounting hole, not its thickness. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the following limitations in question: 
A monitoring system for measuring one or more quantities of multiple fluids of varied viscosities while being supplied to form a final mixture, the system comprising: 
a plurality of feed lines for feeding multiple fluids to a fluid intermixing device; 
a flow rate metering device arranged on each of the plurality of feed lines, wherein the flow rate metering device includes: 
a flow meter arranged on each of the plurality of feed lines to measure a flow rate of a respective fluid during each of a plurality of operation cycles; 
a digital display unit coupled to each of the flow meters to display the flow rate of the respective fluid during each of the plurality of operation cycles; and 
a processor coupled to the digital display units to measure the quantity of the respective fluid utilized during of the plurality of operation cycles based on the flow rate of that fluid, wherein each of the plurality of feed lines includes an input hole and an output hole, wherein the flow meters are mounted on a flow meter mounting plate using one or more mounting holes, wherein the mounting holes are counter sunk on one side for tapered machine screw.

Claim 4 contains the following limitations in question: 
A monitoring system for measuring one or more quantities of multiple fluids of varied viscosities while being supplied to form a final mixture, the system comprising: 
a plurality of feed lines for feeding multiple fluids to a fluid intermixing device; 
a flow rate metering device arranged on each of the plurality of feed lines, wherein the flow rate metering device includes: 
a flow meter arranged on each of the plurality of feed lines to measure a flow rate of respective fluid during each operation cycle; 
a digital display unit coupled to each of the flow meters to display the flow rate of respective fluid during each operation cycle; and 
a processor coupled to the digital display units to measure the quantity of respective fluid utilized during each operation cycle based on the flow rate of that fluid.

Claim 11 contains the following limitations in question: 
The monitoring system as claimed in claim 10, additionally comprising: a plurality of feed lines for feeding multiple fluids to a fluid intermixing device; 
a flow rate metering device arranged on each of the plurality of feed lines, wherein the flow rate metering device includes: 
a flow meter arranged on each of the plurality of feed lines to measure a flow rate of respective fluid during each operation cycle; 
a digital display unit coupled to each of the flow meters to display the flow rate of respective fluid during each operation cycle; and 
a processor coupled to the digital display units to measure the quantity of respective fluid utilized during each operation cycle based on the flow rate of that fluid.


Claim 17 contains the following limitations in question: 

a plurality of feed lines for feeding multiple fluids to a fluid intermixing device; 
a flow rate metering device arranged on each of the plurality of feed lines, wherein the flow rate metering device includes: 
a flow meter arranged on each of the plurality of feed lines to measure a flow rate of respective fluid during each operation cycle;
a digital display unit coupled to each of the flow meters to display the flow rate of respective fluid during each operation cycle; and 
a processor coupled to the digital display units to measure the quantity of respective fluid utilized during each operation cycle based on the flow rate of that fluid, wherein each of the plurality of feed lines includes an input hole and an output hole, wherein the flow meters are mounted on a flow meter mounting plate using mounting holes, wherein the mounting holes are counter sunk on one side for tapered machine screw.

Above claim 1, 4, 11, and 17 initially recite that a flow rate metering device is arranged on each of the plurality of feed lines. The claim then limits the flow rate metering device, but then recites that the flow rate metering device, i.e. a singular metering device, includes a flow meter arranged on each of the plurality of feed lines to measure a flow rate of respective fluid during each operation cycle. As currently claimed the claim grammatically claims a plurality of flow metering devices, one on each feed line, wherein each flow rate metering device includes a flow meter arranged on each of 
While the claim is attempting to claim a flow meter arranged on each of the plurality of feed lines to measure a flow rate of respective fluid during each operation cycle, i.e. one flow meter on each of the plurality of feed lines, it creases a nested limitation that places a flow meter on each of the plurality of feed lines for each flow rate metering device. 
However as best understood by the examiner, according the applicant’s specification, the disclosed invention only has one flow meter per feed line, and the claim will be examined as such.  
Furthermore the claims then recite a digital display unit coupled to each of the flow meters and because of the previously discussed nested claim limitation, it is unclear as to if there is one display coupled to each of the flow meters or if each flow meter comprises a singular display. However as best understood by the examiner, according the applicant’s specification, i.e. Fig. 1, the claim will be interpreted as each flow meter having a display. 
Appropriate clarification is required.  

Examiner Note: 
The claims then further recite a processor coupled to the digital display units. Since the claim does not include the processor limitation as one of the indented limitations with the rest of the flow rate metering device limitations, the claim will be 

Claims 2-3, 5-9, 12-16, and 18-20 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 1, 4, 11, or 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Proudman (US 20160298279) in view of Hilakos (US 5395603).

Regarding claim 10, Proudman discloses a flow rate metering device for measuring flow rate of multiple fluids of varied viscosities while being supplies to form a final mixture (see Abstract, Fig. 1, and paragraphs 0009-0010, 0022, and 0039), the device comprising: 
a flow meter arranged to measure a flow rate of respective fluid during each operation cycle (see Abstract and paragraphs 0002, 0029, 0032, 0037, and 0040: flowmeter for monitoring various cleaning solution during various operation cycles of a washing machine); and 


Proudman does not expressly disclose wherein a flow meter arranged on each of the plurality of feed lines of multiple fluids to measure a flow rate of respective fluid; and 
a digital display unit coupled to each of the flow meters to display the flow rate of respective fluid during an operation cycle. 

Hilakos discloses a system with a flow meter arranged on each of the plurality of feed lines of multiple fluids to measure a flow rate of respective fluid (Fig. 3 and column 12 lines 5-31: system with a flow meters 15, 25, 35, 45, and 55 of a plurality of feed streams 1-5); and 
a digital display unit coupled to each of the flow meters to display the flow rate of respective fluid during an operation cycle (Figs. 3 and 9, column 13 lines 5-32, and column 30 lines 20-33: computer connected to each flow meter, discloses a graphical display of flow rates, flow rates occur during a stage of operation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman with the teachings of Hilakos, i.e. connecting a flow meter to each input line, for the advantageous benefit of more closely monitoring the flow from each input line. Once modified, i.e. displaying the monitored flow rates, the modification would result in displaying the flow rates for each of the previously discussed monitored operation cycles of Proudman. 
Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Proudman (US 20160298279) in view of Hilakos (US 5395603) and Porter (US 20060289564).

Regarding claim 4, Proudman discloses a monitoring system for measuring one or more quantities of multiple fluids of varied viscosities while being supplied to form a final mixture (see Abstract, Fig. 1, and paragraphs 0009-0010, 0022, and 0039), the system comprising: 
a plurality of feed lines for feeding multiple fluids to a fluid intermixing device (see Fig. 1 and paragraphs 0025 and 0039: discloses a plurality of feed lines 14a-14n); 
a flow rate metering device, wherein the flow rate metering device includes a flow meter arranged to measure a flow rate of respective fluid during each operation cycle (see Abstract and paragraphs 0002, 0029, 0032, 0037, and 0040: flowmeter for monitoring various cleaning solution during various operation cycles of a washing machine);
a digital display unit coupled to the flow meter (see Fig. 1 and paragraphs 0027: controller with a display screen coupled to the flow meter); and 
a processor coupled to the digital display unit to measure the quantity of respective fluid utilized during each operation cycle based on the flow rate of that fluid (see Fig. 1, paragraphs 0014, 0031-0032, and claim 1: measures a volume based on the flow rate).


a flow meter arranged on each of the plurality of feed lines; 	
a digital display unit coupled to each of the flow meters to display the flow rate of respective fluid during each operation cycle; and 
a processor coupled to the digital display units of the pluratliy of flow meter devices.

Hilakos discloses a flow rate metering device arranged on each of the plurality of feed lines, wherein the flow rate metering device includes a flow meter arranged on each of the plurality of feed lines (Fig. 3 and column 13 lines 5-31: system with a flow meters 15, 25, 35, 45, and 55 of a plurality of feed streams 1-5); and 
a digital display unit to display the flow rate of respective fluid during an operation cycle (Figs. 3 and 9, column 13 lines 5-32, and column 30 lines 20-33: computer connected to each flow meter, discloses a graphical display of flow rates, flow rates occur during a stage of operation); and 
 a processor coupled to the plurality of flow meter devices (Figs. 3 and 9, column 12 lines 5-50, and column 30 lines 20-33: computer connected to each flow meter, discloses a graphical display of flow rates, flow rates occur during a stage of operation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman with the teachings of Hilakos, i.e. connecting a flow meter to each input line, for the advantageous benefit of more closely monitoring the flow from each input line. Once 

Proudman and Hilakos do not expressly disclose wherein the flow rate metering device includes a digital display unit coupled to each of the flow meters to display the flow rate of the respective fluid; and 
a processor coupled to the digital display units.

Porter discloses a system with a plurally of feed lines with a flow meter device on the plurally of feed lines, wherein the flow rate metering device includes a digital display unit coupled to each of the flow meters to display the flow rate of the respective fluid (see Fig. 1 and paragraphs 0030 and 0038: flow meters 82/148 and 84/150 on feed lines 142 and 144, flow meters has a display to display the flow rate that is measured with respect the fluid passing through). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view of Hilakos with the teachings of Porter, i.e. adding a display to the flow meters, for the advantageous benefit of allowing one in the vicinity of the flow meters to view the flow rates being monitored by each of the flow meters on the feed lines. Once modified, adding a display to the flowmeters of Proudman in view of Hilakos, the modification would meet the limitation of a processor, i.e. previously discussed computer, would be coupled to the digital display units as the central computer of Proudman in view of 

Regarding claim 5, Proudman, previously modified by Hilakos and Porter, further discloses wherein each of the plurality of feed lines includes an input hole and an output hole (see Fig. 1 and paragraphs 0003 and 0025: flow lines/conduits 14a-14n connect tanks 12a-12n to manifold 18, obvious conduits/tubes have input holes/output holes so that the liquid can travel through the flow lines, since fluid flows from the tanks to the manifold, the input would be on the tank side and the output would on the manifold side).

Regarding claim 11, Proudman discloses a plurality of feed lines for feeding multiple fluids to a fluid intermixing device (see Fig. 1 and paragraph 0025); 
a flow rate metering device arranged on a feed line and a processor coupled to the flow meter to measure the quantity of respective fluid utilized during each operation cycle based on the flow rate of that fluid (see Fig. 1, paragraphs 0014, 0031-0032, and claim 1). 

Proudman does not expressly disclose a flow rate metering device arranged on each of the plurality of feed lines, wherein the flow rate metering device includes: 
a flow meter arranged on each of the plurality of feed lines; 
a digital display unit coupled to each of the flow meters to display the flow rate of respective fluid during each operation cycle; and 


Hilakos discloses a flow rate metering device arranged on each of the plurality of feed lines, wherein the flow rate metering device includes a flow meter arranged on each of the plurality of feed lines (Fig. 3 and column 13 lines 5-31: system with a flow meters 15, 25, 35, 45, and 55 of a plurality of feed streams 1-5); and 
a digital display unit to display the flow rate of respective fluid during an operation cycle (Figs. 3 and 9, column 13 lines 5-32, and column 30 lines 20-33: computer connected to each flow meter, discloses a graphical display of flow rates, flow rates occur during a stage of operation); and 
 a processor coupled to the plurality of flow meter devices (Figs. 3 and 9, column 12 lines 5-50, and column 30 lines 20-33: computer connected to each flow meter, discloses a graphical display of flow rates, flow rates occur during a stage of operation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman with the teachings of Hilakos, i.e. connecting a flow meter to each input line, for the advantageous benefit of more closely monitoring the flow from each input line. Once modified, i.e. displaying the monitored flow rates, the modification would result in displaying the flow rates for each of the previously discussed monitored operation cycles of Proudman. 


a processor coupled to the digital display units.

Porter discloses a system with a plurally of feed lines with a flow meter device on the plurally of feed lines, wherein the flow rate metering device includes a digital display unit coupled to each of the flow meters to display the flow rate of the respective fluid (see Fig. 1 and paragraphs 0030 and 0038: flow meters 82/148 and 84/150 on feed lines 142 and 144, flow meters has a display to display the flow rate that is measured with respect the fluid passing through). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view of Hilakos with the teachings of Porter, i.e. adding a display to the flow meters, for the advantageous benefit of allowing one in the vicinity of the flow meters to view the flow rates being monitored by each of the flow meters on the feed lines. Once modified, adding a display to the flowmeters of Proudman in view of Hilakos, the modification would meet the limitation of a processor, i.e. previously discussed computer, would be coupled to the digital display units as the central computer of Proudman in view of Hilakos would be connected to the plurally of flow meters with a plurality of modified display devices. 

Regarding claim 12, Proudman, previously modified by Hilakos and Porter, further discloses wherein each of the plurality of feed lines includes an input hole and an output hole (see Fig. 1 and paragraphs 0003 and 0025: flow lines/conduits 14a-14n connect tanks 12a-12n to manifold 18, obvious conduits/tubes have input holes/output holes so that the liquid can travel through the flow lines, since fluid flows from the tanks to the manifold, the input would be on the tank side and the output would on the manifold side).

Claims 1, 6, 7, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Proudman (US 20160298279) in view of Hilakos (US 5395603), Porter (US 20060289564), Conrad (US 4704910) and Ogasa (JP-06126698).

Regarding claim 1, Proudman discloses a monitoring system for measuring one or more quantities of multiple fluids of varied viscosities while being supplied to form a final mixture (see Abstract, Fig. 1, and paragraphs 0009-0010, 0022, and 0039), the system comprising: 
a plurality of feed lines for feeding multiple fluids to a fluid intermixing device (see Fig. 1 and paragraph 0025); 
a flow rate metering device with a flow meter arranged on a feed line and a processor coupled to the flow meter to measure the quantity of respective fluid utilized during each operation cycle based on the flow rate of that fluid (see Fig. 1, paragraphs 0014, 0031-0032, and claim 1); and 


Proudman does not expressly disclose a flow rate metering device arranged on each of the plurality of feed lines, wherein the flow rate metering device includes: 
a flow meter arranged on each of the plurality of feed lines to measure a flow rate of a respective fluid during each of a plurality of operation cycles; 
a digital display unit coupled to each of the flow meters to display the flow rate of the respective fluid during each of the plurality of operation cycles; and 
a processor coupled to the digital display units of the plurality of flow meter devices, wherein the flow meters are mounted on a flow meter mounting plate using one or more mounting holes, wherein the mounting holes are counter sunk on one side for tapered machine screw.

Hilakos discloses a flow rate metering device arranged on each of the plurality of feed lines, wherein the flow rate metering device includes a flow meter arranged on 
a digital display unit to display the flow rate of respective fluid during an operation cycle (Figs. 3 and 9, column 13 lines 5-32, and column 30 lines 20-33: computer connected to each flow meter, discloses a graphical display of flow rates, flow rates occur during a stage of operation); and 
 a processor coupled to the plurality of flow meter devices (Figs. 3 and 9, column 12 lines 5-50, and column 30 lines 20-33: computer connected to each flow meter, discloses a graphical display of flow rates, flow rates occur during a stage of operation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman with the teachings of Hilakos, i.e. connecting a flow meter to each input line, for the advantageous benefit of more closely monitoring the flow from each input line. Once modified, i.e. displaying the monitored flow rates, the modification would result in displaying the flow rates for each of the previously discussed monitored operation cycles of Proudman. 

Proudman and Hilakos do not expressly disclose wherein the flow rate metering device includes a digital display unit coupled to each of the flow meters to display the flow rate of the respective fluid; 
a processor coupled to the digital display units; and 


Porter discloses a system with a plurally of feed lines with a flow meter device on the plurally of feed lines, wherein the flow rate metering device includes a digital display unit coupled to each of the flow meters to display the flow rate of the respective fluid (see Fig. 1 and paragraphs 0030 and 0038: flow meters 82/148 and 84/150 on feed lines 142 and 144, flow meters has a display to display the flow rate that is measured with respect the fluid passing through). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view of Hilakos with the teachings of Porter, i.e. adding a display to the flow meters, for the advantageous benefit of allowing one in the vicinity of the flow meters to view the flow rates being monitored by each of the flow meters on the feed lines. Once modified, adding a display to the flowmeters of Proudman in view of Hilakos, the modification would meet the limitation of a processor, i.e. previously discussed computer, would be coupled to the digital display units as the central computer of Proudman in view of Hilakos would be connected to the plurally of flow meters with a plurality of modified display devices. 



Conrad discloses a system wherein flow meters are mounted on a flow meter mounting plate (see Abstract, Fig. 1, and column 5 lines 15-35: flow meters are mounted on a door/plate, claim does not limit the details of the mounting plate). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view of Hilakos and Porter with the teachings of Conrad, mounting the flowmeters in an organized manner on a singular surface, for the advantageous benefit of arranging the flow meters in a way they could be easily viewed. 

Proudman, Hilakos, Porter and Conrad do not expressly disclose wherein the flow meters are mounted in a mounting plate using mounting holes, wherein the mounting holes are counter sunk on one side for tapered machine screw. 

Ogasa discloses mounting one component to another component wherein the components are mounted using mounting holes for screws to secure the attachment, wherein the mounting holes are counter sunk on one side for tapered machine screw (see Abstract and Figs. 1 and 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view 

Regarding claim 17, Proudman discloses a plurality of feed lines for feeding multiple fluids to a fluid intermixing device (see Fig. 1 and paragraph 0025); 
a flow rate metering device arranged on a feed line and a processor coupled to the flow meter to measure the quantity of respective fluid utilized during each operation cycle based on the flow rate of that fluid (see Fig. 1, paragraphs 0014, 0031-0032, and claim 1). 

Proudman does not expressly disclose a flow rate metering device arranged on each of the plurality of feed lines, wherein the flow rate metering device includes: 
a flow meter arranged on each of the plurality of feed lines; 
a digital display unit coupled to each of the flow meters to display the flow rate of respective fluid during each operation cycle; and 
a processor coupled to the digital display units of the plurality of flow meter devices, wherein each of the plurality of feed lines includes an input hole and an output hole, wherein the flow meters are mounted on a flow meter mounting plate using mounting holes, wherein the mounting holes are counter sunk on one side for tapered machine screw.


a digital display unit to display the flow rate of respective fluid during an operation cycle (Figs. 3 and 9, column 13 lines 5-32, and column 30 lines 20-33: computer connected to each flow meter, discloses a graphical display of flow rates, flow rates occur during a stage of operation); and 
 a processor coupled to the plurality of flow meter devices (Figs. 3 and 9, column 12 lines 5-50, and column 30 lines 20-33: computer connected to each flow meter, discloses a graphical display of flow rates, flow rates occur during a stage of operation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman with the teachings of Hilakos, i.e. connecting a flow meter to each input line, for the advantageous benefit of more closely monitoring the flow from each input line. Once modified, i.e. displaying the monitored flow rates, the modification would result in displaying the flow rates for each of the previously discussed monitored operation cycles of Proudman. 

Proudman and Hilakos do not expressly disclose wherein the flow rate metering device includes a digital display unit coupled to each of the flow meters to display the flow rate of the respective fluid; 
a processor coupled to the digital display units; and 


Porter discloses a system with a plurally of feed lines with a flow meter device on the plurally of feed lines, wherein the flow rate metering device includes a digital display unit coupled to each of the flow meters to display the flow rate of the respective fluid (see Fig. 1 and paragraphs 0030 and 0038: flow meters 82/148 and 84/150 on feed lines 142 and 144, flow meters has a display to display the flow rate that is measured with respect the fluid passing through). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view of Hilakos with the teachings of Porter, i.e. adding a display to the flow meters, for the advantageous benefit of allowing one in the vicinity of the flow meters to view the flow rates being monitored by each of the flow meters on the feed lines. Once modified, adding a display to the flowmeters of Proudman in view of Hilakos, the modification would meet the limitation of a processor, i.e. previously discussed computer, would be coupled to the digital display units as the central computer of Proudman in view of Hilakos would be connected to the plurally of flow meters with a plurality of modified display devices. 



Conrad discloses a system wherein flow meters are mounted on a flow meter mounting plate (see Abstract, Fig. 1, and column 5 lines 15-35: flow meters are mounted on a door/plate, claim does not limit the details of the mounting plate). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view of Hilakos and Porter with the teachings of Conrad, mounting the flowmeters in an organized manner on a singular surface, for the advantageous benefit of arranging the flow meters in a way they could be easily viewed. 

Proudman, Hilakos, Porter and Conrad do not expressly disclose wherein the flow meters are mounted in a mounting plate using mounting holes, wherein the mounting holes are counter sunk on one side for tapered machine screw. 

Ogasa discloses mounting one component to another component wherein the components are mounted using mounting holes for screws to secure the attachment, wherein the mounting holes are counter sunk on one side for tapered machine screw (see Abstract and Figs. 1 and 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view 

Regarding claims 6 and 13, Proudman, Hilakos, and Porter do not expressly disclose wherein the flow meters are mounted on a flow meter mounting plate using mounting holes.

Conrad discloses a system wherein flow meters are mounted on a flow meter mounting plate (see Abstract, Fig. 1, and column 5 lines 15-35: flow meters are mounted on a door/plate, claim does not limit the details of the mounting plate). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view of Hilakos and Porter with the teachings of Conrad, mounting the flowmeters in an organized manner on a singular surface, for the advantageous benefit of arranging the flow meters in a way they could be easily viewed. 

Proudman, Hilakos, Porter and Conrad do not expressly disclose wherein the flow meters are mounted in a mounting plate using mounting holes. 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view of Hilakos, Porter, and Conrad with the teachings of Ogasa, securing the component together using tapered machine screws, for the advantageous benefit of securely attaching the flowmeters to the mounting plate using conventional components that allow the securing screws to sit flush with the surface and not protrude.

Regarding claims 7 and 14, Proudman, Hilakos, Porter and Conrad do not expressly disclose wherein the mounting holes are counter sunk on one side for tapered machine screw.

Ogasa discloses mounting one component to another component wherein the components are mounted using mounting holes for screws to secure the attachment, wherein the mounting holes are counter sunk on one side for tapered machine screw (see Abstract and Figs. 1 and 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view of Hilakos, Porter, and Conrad with the teachings of Ogasa, securing the component together using tapered machine screws, for the advantageous benefit of securely .

Claims 3, 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Proudman (US 20160298279) in view of Hilakos (US 5395603), Porter (US 20060289564), and Conrad (US 4704910), Ogasa (JP-06126698), and Knock (US 20060265933). 

Regarding claims 3, 8, 15, and 19, Proudman, Hilakos, Porter, Conrad, and Ogasa do not expressly disclose wherein the one or more mounting holes have a size of 3/16″.

Knock discloses wherein the one or more mounting holes have a size of 3/16″ (see paragraph 0016). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Proudman in view of Hilakos, Porter, Conrad, and Ogasa with the teachings of Knock, i.e. using a hole that is 3/16”, for the advantageous benefit of sizing the hole so it could be drilled with conventional drill sizes and fit conventional ¾” machine screws. 




Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (CN 207036185) discloses a flow meter device with countersink screws.

Allowable Subject Matter
Claims 2, 9, 16, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As per claim 2, 9, 16, 18, and 20, the prior art discloses the limitations discussed above. However, the prior art fails to disclose wherein the one or more mounting holes are formed of ¼″ thick Schedule 80 PVC (or 3/16” thick if dependent claim 20 is correctly claimed as 3/16”, see Claim Objections above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865